DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, claim 1 recites a coating layer made of a third material, the coating layer attached to an upper surface of the second felt layer and a lower surface of the first felt layer.  It is unclear if the coating layer is a singular continuous coating layer that is attached to both the upper surface and the lower surface as claimed, or if the recitation of a coating layer is directed to a coating layer generally, such that a coating layer is present on an upper surface and another coating layer is present on the lower surface as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2014/0094113 to Kim (as evidenced by the English translation) in view of JP 2001-232708 to Konishi (as evidenced by the English translation).
Regarding claims 1-8, Kim teaches a lightweight multi-layer structure including a felt layer made up of more than two kinds of natural fibers or synthetic fibers, and a thermosetting resin reinforcement layer on both surfaces of the felt layer (Kim, Abstract).  Kim teaches that it is preferable to further include an additional felt layer and an additional reinforcing layer on any one of the reinforcing layers (Id., page 3 lines 88-89).  Kim teaches that the natural fiber contains one or more selected from jute, kenaf, sisal, flax and bamboo (Id., page 3 lines 106-107), and that the synthetic fiber is preferably a mixture of one or more including polyester and polypropylene (Id., page 3 lines 108-110). Kim teaches that the thermosetting resin is preferably a mixture of one or more selected from urethane, epoxy, phenol, and amino resins (Id., page 3 lines 111-112).  

Kim does not appear to teach a second felt layer. However, Konishi teaches a lightweight trim material having high rigidity, comprising a skin layer, an intermediate layer consisting of a high rigidity felt layer and a low rigidity felt layer, and a synthetic resin layer, wherein the high rigidity felt layer and synthetic resin layer impart high rigidity (Konishi, Abstract).  Konishi teaches that the high rigidity felt contains 50% by weight or more of a thermoplastic component, and that the low rigidity felt contains a thermoplastic component in the range of 0 to 50% by weight (Id., paragraph 0004).  Konishi teaches that the high rigidity felt includes mixtures of synthetic fibers such as polyester fibers and polypropylene fibers, and high rigidity plant fibers such as hemp or kenaf fibers (Id., paragraphs 0007-0009).  Konishi teaches that in the low rigidity felt layer, the fibers and the thermoplastic component fibers used in the high rigidity felt layer are used (Id., paragraph 0010).  Konishi teaches that the synthetic resin layer may include thermosetting resins (Id., paragraphs 0012-0013).  Konishi teaches that the material is suitable for use in automobile interior materials, wherein the material has good moldability, is lightweight, and has high rigidity and shape stability (Id., paragraphs 0029-0030).  
Konishi teaches a similar lightweight structure suitable for use in automobile applications.  Konishi teaches the inclusion of a high rigidity felt layer and a low rigidity felt layer, wherein the low rigidity felt layer comprises a natural fiber and synthetic fiber structure similar to the felt layer disclosed by Kim. Additionally, Konishi establishes the predictable benefits of incorporating a high rigidity felt layer.  Therefore, it would have been obvious to one 
	Regarding claim 2, since the felt layers of the prior art combination are different layers, the synthetic fibers in each of the layers appear to inherently comprise different components of synthetic fibers.
	Alternatively, regarding claims 2 and 4, Kim teaches that the felt layer may comprise synthetic fibers such as polyester and polypropylene (Kim, page 3 lines 108-110).  Additionally, Konishi teaches that the high rigidity felt comprises synthetic fibers including a low melting point thermoplastic component, such as low melting point polyamide (Konishi, paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of the prior art combination, wherein the felt layers comprise different synthetic fibers, and therefore different components, motivated by the desire of forming a conventional lightweight multi-layer structure comprising synthetic fibers known in the art as being predictably suitable for felt layers in automobile interior applications.
	Regarding claim 3, the prior art combination teaches that the natural fiber contains one or more selected from jute, kenaf, sisal, flax and bamboo (Kim, page 3 lines 106-107)

Regarding claim 6, the prior art combination does not appear to specifically teach the claimed coating layer weight ratio. However, the prior art combination teaches a substantially similar thermosetting resin layer which is applied at a thickness of 0.1 to 1 mm on both sides of a felt layer having a formed thickness of 0.5 mm to 2 mm (Kim, page 7 lines 278-284).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lightweight multi-layer structure of the prior art combination, and adjusting and varying the thickness of the thermosetting resin layers, thereby adjusting and varying the weight ratio, such as within the claimed range, motivated by the desire of forming a conventional lightweight multi-layer structure comprising the desired amount of thermosetting resin based on the desired rigidity and moisture absorption prevention suitable for the intended applications (Kim, page 2 line 74 to page 3 line 81).
Regarding claim 7, the prior art combination teaches an additional reinforcing layer on any one of the reinforcing layers (Kim, page 3 lines 88-89), wherein an additional felt layer is the same as the felt layer (Id., paragraph 0034).
Regarding claim 8, the prior art combination teaches applying a thermosetting resin to the felt layer by a spray process and curing in a heat-pressing mold of 50-200°C (Kim, page 3 lines 93-98, page 8 lines 299-305).  Although the prior art combination does not appear to teach the specifically claimed time, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER Y CHOI/Primary Examiner, Art Unit 1786